DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (US 2015/0107991).
With respect to claims 1 and 2, Sato discloses a sintered compact sputter target comprising a nonmagnetic material dispersed therein, the sputter target containing an alloy (i.e. phase or compound) of Fe, Pt, and Ge, wherein the phase contains Pt at 35-55 at%, Ge at 0.5-15 at%, and Fe as a remainder (abstract; Table 1, Examples 1-7; claims 1-2). Sato further discloses the sputter target is formed with an alloy powder of Fe-Pt with respective one or more metal elements (i.e. Ge) of grain size 5-10 m instead of individual powders for each metal element (para 0035 and 0039), wherein the alloy powder of Fe-Pt with the respective metal element of Ge is then sintered to form the sputter target (para 0040-0043), resulting in the sputter target comprising sintered Fe-Pt-Ge alloy powder. Sato also discloses the sputter target is formed by a method taught at para 0038-0042, similar to a method taught at para 0050-0056 of the published Specification (US 2019/0185987). Since Sato teaches the claim requirements of the sputter target having the phase Pt at 35-55 at%, Ge at 0.5-15 at%, and Fe (which satisfies [Fe1-Pt]1-Ge, with  being 0.35<<0.55 and  being 0.05<<0.2], and also teaches the similar method for forming the sputter target with an alloy powder of Fe-Pt-Ge as the present application, a prima facie case of either anticipation or obviousness is established that Sato also teaches the resulting sputter target having a property of a ratio SGe30mass%/SGe of 0.13 to 0.35 (MPEP 2112.01, Section I). Sato also discloses the sputter target is capable of being measured by polishing a cross-sectional surface and using x-ray diffraction (para 0029, 0037, and 0052), and thus is also capable of being measured by EPMA. Sato further discloses the nonmagnetic material in the sputter target comprises carbon or carbide in a volume fraction from 10-55% (claims 1 and 3-4).
With respect to claim 3, Sato further discloses the sputter target comprises Au, B, Co, Cr, Cu, Mn, Mo, Nb, Ni, Pd, Re, Rh, Ru, Sn, Ta, W, V, and Zn at 10 at% or less (Table 1, Example 2; claims 1-2).
With respect to claim 4, Sato further discloses the sputter target has a total amount of oxygen concentration of 0.07 wt% (700 ppm) or less (claim 1), such as 0.03 wt% (300 ppm) (Table 1, Example 3).

Response to Arguments
Applicant’s Remarks on p. 5-10 filed 7/21/2022 are addressed below.



112 Rejections
Claim 2 has been amended to clarify that the carbon is the nonmagnetic material dispersed in the sputter target; this previous 2nd paragraph rejection is withdrawn.
Claim 11 has been canceled; these previous 1st & 2nd paragraph rejections are moot. This previous 1st paragraph rejection was also discussed during the interview on 6/24/2022, with Applicant pointing to para 0050 of the published Specification for support, which was persuasive.

103 Rejections
On p. 8-10, Applicant argues that Sato does not teach the claimed ratio of ‘SGe30mass%/SGe of 0.13 to 0.35’ as required by claim 1 since Sato does not teach using an alloy powder of Pt-Ge-Fe as required by claim 1.
The Examiner respectfully disagrees since:
1) 	Applicant’s arguments are directed to a product-by-process limitation, with the patentability of a product not depending on its method of production (MPEP 2113), especially since Applicant’s sole Comparative Example 1 (CE1) teaches the Ge powder to be 50 m that results in the undesired claimed ratio, whereas in contrast Sato specifically teaches at para 0038-0039 (and para 0088, 0096, 0146, and 0156 discussed in the interview summary dated 11/16/2021) the Ge powder is significantly smaller at 0.5-10 m. In addition Sato teaches at para 0038-0042 the sputter target is formed by the method that is similar to the method taught at para 0050-0056 of Applicant’s published Specification; and 
2) 	Sato does teach at para 0039 using an alloy powder of Fe-Pt-Ge (that is then sintered at para 0040-0043) to form the sputter target (as discussed in the interview summary dated 7/6/2022 and above in the rejection of claim 1), in addition to the alloy powder having a grain size between 0.5-10 m (para 0039), which is also within Applicant’s taught range in Table 1, to which this grain size also helps in yielding the claimed ratio of 0.13-0.35, as also taught in Table 1.
Thus for reasons 1) and 2) above, Sato renders obvious the sputter target having the claimed ratio of ‘SGe30mass%/SGe of 0.13 to 0.35’ required by claim 1.
On p. 9-10, Applicant argues that Sato does not teach the sputter target being formed from an alloy powder of Pt-Ge-Fe as required by claim 1.
The Examiner respectfully disagrees. As was discussed during the interview on 6/24/2022 (see interview summary dated 7/6/2022), Sato does render obvious using an alloy powder of Fe-Pt-Ge (i.e. “Pt-Ge-Fe” as required by claim 1) from para 0035 and 0039 as follows:
Para 0039 specifically teaches “alloy powders of Fe-Pt and the like […] in substitute for the powders of the respective metal elements” (emphasis added) for forming the sputter target, with “alloy powders of Fe-Pt and the like” interpreted as ‘alloy powders of Fe-Pt-metal element(s)’; and
Para 0035 teaches the sputter target has one or more elements added to the Fe-Pt alloy, the elements selected from “Ag, Au, B, Co, Cr, Cu, Ga, Ge, Mn, Mo, Nb, Ni, Pd, Re, Rh, Ru, Sn, Ta, W, V, and Zn”, all of which are metals except for B, thus Ge is a metal element that is added to the Fe-Pt alloy.
Therefore when reading para 0039 and 0035 together, one of ordinary skill would understand that Sato teaches the alloy powder comprises the desired metal elements of the sputter target, in this case an alloy powder of Fe-Pt-Ge to form the sputter target.
All other arguments on p. 8-10 are directed towards the subject matter addressed in the 103 Rejections above and therefore have been addressed accordingly.

Rejoinder
The Request on p. 10 is noted.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP No. 2011208265 is relevant for teaching a method of manufacturing a sputter target comprising Fe, Pt, and Ge by solidifying a raw material of an alloy comprising Fe, Pt, and Ge.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794